Citation Nr: 0702179	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
September 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

In June 2006 signed correspondence, the veteran withdrew his 
appeal from the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with regard to the issue of entitlement to a 
compensable evaluation for bilateral hearing loss have been 
met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In correspondence dated in June 2006, the veteran, in 
writing, withdrew his appeal to the Board concerning the 
issue of entitlement to a compensable evaluation for 
bilateral hearing loss. 

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issue of entitlement to a compensable evaluation for 
bilateral hearing loss.  Accordingly, it is therefore 
dismissed.

ORDER

The issue on appeal of entitlement to a compensable 
evaluation for bilateral hearing loss is dismissed.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


